                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

KATHY J. MOORE,                                 )
    Plaintiff,                                  )
                                                )
v.                                              )          CIVIL ACTION 2:18-00311-KD-B
                                                )
JIMMY H. BAKER, et al.,                         )
    Defendants.                                 )

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and a de novo determination of those portions of the Report and Recommendation to which

objection is made, the Report and Recommendation of the Magistrate Judge made under 28 U.S.C.

§ 636(b)(1)(B) and dated March 8, 2019 is ADOPTED as the opinion of this Court.


       Accordingly, it is ORDERED that Defendants’ motions to dismiss (Docs. 28, 41) are

GRANTED IN PART and DENIED IN PART, as follows:


       1) DENIED with regard to Defendants’ motions to dismiss Plaintiff’s Title VII gender
       discrimination claims; Plaintiff’s Equal Pay Act claim against Defendant Board of Trustees
       of the Alabama Community College System; and Plaintiff’s Section 1983 claims against
       Defendant Jimmy H. Baker, in his official capacity as Chancellor of the Alabama Community
       College System, Defendant Kay Ivey, in her official capacity as President of the Board of
       Trustees of the Alabama Community College System, and Defendants Al Thompson, Ron
       Fantroy, Susan Foy, Frank Caldwell, Crystal Brown, Milton A. Davis, Chuck Smith, and
       Blake McAnally, in their official capacities as members of the Board of Trustees of the
       Alabama Community College System;

       2) To the extent Plaintiff brings Section 1983 claims for monetary damages, retrospective
       relief, lost pay or benefits, back pay with interest, and front pay against Defendant Jimmy H.
       Baker, in his official capacity as Chancellor of the Alabama Community College System,
       Defendant Kay Ivey, in her official capacity as President of the Board of Trustees of the
       Alabama Community College System, and Defendants Al Thompson, Ron Fantroy, Susan
       Foy, Frank Caldwell, Crystal Brown, Milton A. Davis, Chuck Smith, and Blake McAnally,
       in their official capacities as members of the Board of Trustees of the Alabama Community
       College System -- Defendants’ motion to dismiss those claims is GRANTED; and



                                                    1
3) GRANTED with regard to Defendants' motions to dismiss Plaintiff’s ADEA age
discrimination in pay claims against Defendants Wallace College and the and Board of
Trustees of the Alabama Community College System; and Plaintiff’s Title VII and ADEA
retaliation claims.

DONE and ORDERED this the 26th day of March 2019.



                                  /s/ Kristi K. DuBose

                                  KRISTI K. DuBOSE
                                  UNITED STATES DISTRICT JUDGE




                                      2
